DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview by Attorney Mr. Bruce E. Black on 10 September 2021.
The application has been amended as follows:

2. (Currently Amended) The system of claim 1, wherein the system is configured to generate the video images so that, when in the centered view mode and the transmitted video images are received by the video image display system of the viewer, the eyes of the user in the video images appear to be looking directly out of a second display of the video image display system of a viewer regardless of whether the eyes of the user are centered on any one of the at least two cameras.[[.]]

16. (Currently Amended) A method for generating video images of a user, the method comprising
receiving, from a plurality of cameras, images of a user positioned in front of the cameras;
when in a centered view mode, using the images from at least two of the cameras to generate video images of the user, wherein, in the video images, the eyes or face of the user are centered in the video images regardless of whether the eyes or face of the user are centered in the images from the at least two cameras, wherein the video images are generated so that, when in the centered view mode and the a video image display system of the viewer, the eyes of the user in the video images appear to be looking directly out of a display of the video image display system of the viewer regardless of whether the eyes of the user are centered on any one of the at least two cameras;
when in a standard view mode, using the image from one of the cameras to generate the video images; and
transmitting the video images for receiving by [[ the video image display system of a viewer.

Allowable Subject Matter
Claims 1, 2, and 4-21 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The prior art of record Jung (US PGPUB #2004/0174438) in view of Lee et al. (US #2007/0057866) further in view of Kurtz et al. (US #2008/0298571) teaches a system for generating video images of a user, the system comprising
a display;
a plurality of cameras arranged around the display;
a memory that stores at least instructions; and
one or more processors coupled to the display, cameras, and memory and configured to execute the instructions that perform actions, comprising
receiving, from the cameras, images of a user positioned in front of the cameras;
when in a centered view mode, using the images from at least two of the cameras to generate video images of the user, wherein, in the video images, the eyes or face of the user are centered in the video images regardless of whether the eyes or face of the user are centered in the images from the at least two cameras;


But, Jung in view of Lee et al. further in view of Kurtz et al. fails to teach a system for generating video images of a user, the system comprising
when in a centered view mode, using the images from at least two of the cameras to generate video images of the user, wherein, in the video images, the eyes or face of the user are centered in the video images regardless of whether the eyes or face of the user are centered in the images from the at least two cameras and the video images appear to be from a single camera with the eyes of the user in the video images looking directly at the single camera regardless of whether the eyes of the user are looking directly at any one of the at least two cameras;
when in a standard view mode, using the image from one of the cameras to generate the video images; and
transmitting the video images for receiving by a video image display system of a viewer.

These limitations, in combination with the remaining limitations of independent Claims 1, 16, and 20 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651